Chief Justice Robertson,
delivered the opinion of the court.
The facts in this case do not tend, So any degree, to justify the battery on the slave of the plaintiff, for which the suit was brought. Even if the_. slave had injured or offended the defendant; (and there is no sufficient reason for inferring that she had injured him or given him just cause of offence) he had *213no legal right to beat her, with force and arms, as he did, without the plaintiff's consent. The battery was not justified by any right of self-defence; nor was it necessary for the prevention of any injury to the de-fondant. There was no pretext for sustaining, as the jury did, either of the pleas of the defendant. The plaintiff was clearly entitled to a verdict for something in damages. In such a case, this court would not attempt to control tire discretion of a jury as to the amount of damages. But the verdict for the defendant being clearly contrary to evidence and ¡aw, the circuit court certainly erred, in overruling the motion for a new trial.
Denny, for plaintiff; Triplett, for defendant
Wherefore, the judgment is reversed, and the cause remanded for further proceedings.